                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

ADRIAN RANGEL,                             )
                                           )
              Plaintiff,                   )
                                           )
              v.                           )      No. 2:18 CV 413
                                           )
STEVEN P. MEYER, MATTHEW D.                )
BOULAC, and VALERIE CHURCH,                )
                                           )
              Defendants.                  )

                                  OPINION and ORDER

I.     BACKGROUND

       In his amended complaint, pro se plaintiff Adrian Rangel alleges unfair treatment

in connection with a child support order issued in Tippecanoe County, Indiana, by a

state court. (DE # 36.) Plaintiff phrases his claims in terms of “due process” and “equal

protection,” and he seeks both injunctive relief and compensatory damages in the

amount of $3,000,000. (Id.)

       The defendants in this case are Steven P. Meyer, a county judge; Matthew D.

Boulac, a county commissioner; and Valerie Church, a county prosecutor. Defendants

have moved to dismiss on numerous bases (DE # 48), but the court first focuses on

defendants’ argument that this court lacks subject matter jurisdiction under the Rooker-

Feldman doctrine (discussed in more detail below), as it must be considered first and is

dispositive. Wright v. Tackett, 39 F.3d 155, 157–58 (7th Cir. 1994) (analysis of

jurisdictional principals implicated by Rooker-Feldman doctrine must precede other

substantive matters, such as immunity).
II.    LEGAL STANDARD

       The question of subject matter jurisdiction falls under Rule 12(b)(1). A Rule

12(b)(1) motion can present either a facial or factual challenge to subject matter

jurisdiction. Apex Digital, Inc. v. Sears, Roebucks & Co., 572 F.3d 440 (7th Cir. 2009). A

facial attack, like this one, is a challenge to the sufficiency of the pleading itself. Id.

When such a challenge has been presented, the court takes all well-pleaded factual

allegations as true and draws all reasonable inferences in favor of the plaintiff. Long v.

Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999).

III.   DISCUSSION

       At the heart of this dispute is the Rooker-Feldman doctrine, which derives its name

from two decisions of the United States Supreme Court, Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

The doctrine precludes lower federal court jurisdiction over claims seeking review of

state court judgments. Brokaw v. Weaver, 305 F.3d 660, 664 (7th Cir. 2002). The doctrine

“is not limited to just those claims alleging that the state court judgment itself caused

the federal plaintiff’s injury; the doctrine also precludes federal jurisdiction over claims

‘inextricably intertwined’ with a state court determination.” Remer v. Burlington Area

Sch. Dist., 205 F.3d 990, 996 (7th Cir 2000) (quoting Feldman, 460 U.S. at 483-84 n.16). As

the Seventh Circuit has noted, “it can be difficult to discern which claims are and which

claims are not ‘inextricably intertwined’ with a state judgment.” Id. The pivotal inquiry

in applying the doctrine is whether the federal plaintiff seeks to set aside a state court

judgment or whether he is presenting an independent claim. Id.
       In this case, defendants argue that by bringing this suit complaining about a state

court child support order, plaintiff is inviting a lower federal court to examine and pass

judgment upon a state court ruling. Plaintiff argues that the doctrine is inapplicable

because he does not seek to overturn the state court judgment; instead he seeks

damages for injuries caused by constitutional violations that occurred during the course

of state court proceedings.

       The Seventh Circuit Court of Appeals has made clear that plaintiff’s argument is

meritless. Though a complaint may technically assert a “constitutional violation”

seeking damages, the problem still remains that the plaintiff cannot prevail on the

complaint unless a finding is made, by a lower federal court, that the state court erred in

some respect in issuing the order which caused the monetary damage. Such review of a

state court judgment is something Rooker-Feldman does not permit. Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005) (Rooker-Feldman prohibits federal court

from exercising jurisdiction over “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments”).

Rooker-Feldman’s application is particularly obvious where, as here, it is not simply

damages being sought, but also injunctive relief directed at the state court itself.

Notably, a state court judgment may not be attacked in a complaint filed in federal

district court even if the procedures allegedly employed at the state court level were

unconstitutional. GASH Assoc. v. Village of Rosemont, 995 F.2d 726, 729 (1993)

(“Rooker–Feldman . . . bar[s] . . . litigation . . . where the plaintiff’s injury stem[s] from the
state judgment—an erroneous judgment, perhaps, entered after procedures said to be

unconstitutional, but a judgment nonetheless.”).

       The Seventh Circuit has applied this principle to numerous complaints filed in

federal district court which sought to challenge state court child support orders. See, e.g.,

Dixon v. Rick, No. 19-1138, 2019 WL 5446009, at *1 (7th Cir. Oct. 24, 2019) (Rooker-

Feldman barred complaint alleging constitutional violations related to child support

order); Syph v. Arce, 772 F. App’x 356, 357 (7th Cir. 2019) (“Syph thus cannot sidestep

Rooker-Feldman by arguing that the state court denied him due process” in course of

child support proceedings); Gorzelanczyk v. Baldassone, 29 F. App’x 402, 403 (7th Cir.

2002) (“[E]ven though Gorzelanczyk labels his lawsuit as a § 1983 action alleging due

process violations, his real injury is the child support order, not any alleged denial of

due process[.]”); see also T.W. v. Brophy, 124 F.3d 893, 898 (7th Cir. 1997) (applying

Rooker–Feldman to child custody decision). The same principle applies here, and Rooker-

Feldman bars plaintiff’s lawsuit.

       It is worth noting that, even if this court had jurisdiction over this case, two

additional roadblocks would stand in plaintiff’s way. First, the Seventh Circuit has

applied the “domestic relations exception” to federal jurisdiction to cases involving

child support orders, holding that the exception bars suits like this one. See, e.g., Dixon,

781 F. App’x at 561. Second, defendants would likely enjoy immunity from this lawsuit.

Stump v. Sparkman, 435 U.S. 349, 356–64 (1978) (judicial immunity); Imbler v. Pachtman,

424 U.S. 409, 420 (1976) (prosecutorial immunity).
IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion to dismiss (DE # 48) is

GRANTED and this case is DISMISSED. All other pending motions on the docket are

DENIED as moot.

                                       SO ORDERED.

      Date: November 21, 2019
                                       s/James T. Moody________________
                                       JUDGE JAMES T. MOODY
                                       UNITED STATES DISTRICT COURT
